UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6743



JAMES PRESTON DOTSON,

                                              Plaintiff - Appellant,

          versus


JON OZMINT, Commissioner; COLIE RUSHTON,
Warden, McCormick Correctional Institution;
ALEWINE, Doctor; JOHN A. DAVIS; L. OLIVENCIA-
FONT,    Doctor,     Ridgeland    Correctional
Institution;   MEDICAL   STAFF  AT   MCCORMICK
CORRECTIONAL INSTITUTION,

                                             Defendants - Appellees,

          and


MARK SANFORD,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:06-cv-01770-HFF)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Preston Dotson, Appellant Pro Se. Daniel Roy Settana, Jr.,
John Eric Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          James Preston Dotson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.      Dotson v. Ozmint,

No. 2:06-cv-01770-HFF (D.S.C. Apr. 6, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -